Case: 11-20720     Document: 00511761084         Page: 1     Date Filed: 02/16/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 16, 2012

                                       No. 11-20720                        Lyle W. Cayce
                                                                                Clerk

LISA BEAN-KEMP, Individually and as Guardian of Mecole Roques;
TIFFANY SLOAN, as Guardian of Mecole Roques’ Minor Child J.S.; TAMIKA
SEWELL, Individually and as Guardian of Dexter Sewell; TIFFANY BABIN,
as Guardian of Dexter Sewell’s Minor Child D.S.,

                                                  Plaintiffs - Appellees
v.

BILL BAILEY, In Their Official and Individual Capacities; TROY CRAIG, In
Their Official and Individual Capacities,

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            U.S.D.C. No. 4:10-cv-03111


Before GARZA, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.